DETAILED ACTION
This supplemental notice of allowance is being mailed to record that the IDS filed 10/13/2021 has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art teaches a method of depositing a silicon carbide film on a substrate, the method comprising: (a) providing the substrate to a reaction chamber; (b) flowing one or more silicon-containing precursors to the substrate, wherein each of the one or more silicon-containing precursors have (i) one or more silicon-hydrogen bonds and/or silicon-silicon bonds, (ii) one or more silicon-carbon bonds, silicon-nitrogen bonds, and/or silicon- oxygen bonds, (iii) no carbon-oxygen bonds, and (iv) no carbon-nitrogen bonds; (c) flowing a source gas and a first co-reactant into a plasma source, wherein the source gas comprises hydrogen and the first co-reactant comprises an oxygen-containing species; (d) generating, from the source gas and the first co-reactant, radicals of hydrogen in the plasma source; (e) flowing the radicals of hydrogen onto the substrate, wherein all or at least 90% of the radicals of hydrogen are radicals of hydrogen in the ground state that react with the one or more silicon-containing precursors under conditions that break the silicon-containing precursor's silicon- hydrogen bonds or silicon-silicon bonds but preserve the silicon-containing precursor's silicon- carbon bonds, silicon-nitrogen bonds, and/or silicon-oxygen bonds; and (f) forming, from the reaction, a silicon oxycarbide (SiOC) film, silicon nitricarbide (SiNC) film, or silicon oxynitricarbide (SiONC) film on the substrate, wherein the one or more silicon- containing precursors include an alkylcarbosilane, a siloxane, a silazane, or any combination thereof when forming SiOC film, SiNC film, or SiONC film, wherein the SiOC film, SiNC film, or SiONC film has a conformality of at least 90% (see previous office action). 
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the co-reactant does not contain silicon nor wherein radicals of oxygen are created by the co-reactant in the remote plasma source. While the prior art has sufficiently taught depositing silicon carbide films using myriad silicon containing precursors in hydrogen radical assisted CVD there is no clear explicit or obvious teaching in the prior art of record of forming silicon carbide based films while using a reducing radical source and an oxidizing radical source of elemental oxygen as is required by the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7695765 Fig. 2 Col. 6 lines 2-24 teach forming SiC films using plasma CVD having precursors of alkyl silanes or cyclic siloxanes such as TMCTS and oxygen.
US 7514375 Col. 9 lines 4-54 teaches forming SiC films using plasma CVD having precursors of alkyl silanes or cyclic siloxanes such as TMCTS and oxygen.
US 6846745 Col. 6 lines 42-67 teaches forming SiC films using plasma CVD having precursors of cyclic siloxanes such as TMCTS, hydrogen and oxygen.
US 20030139035 [0037] teaches forming SiOC films using plasma CVD having precursors of cyclic siloxanes such as TMCTS, and oxygen source gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812